Searlb, J. This is an action' brought under Section ¿22, Civil Code of Practice, by the appellee against the appellant, in Jefferson Circuit Court, to try the title to the office of clerk of the Circuit Court of Jefferson county. The cause came on for trial at the May term, 1871, of said court; judgment for appellee, and appeal by the appellant to this court. The questions raised in this case are virtually the same as those raised in the case of the State of Arkansas vs. McDiarmid, decided at the present term, and the decision in that case, is conclusive of this. Let the judgment of the court below be affirmed with costs.